                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA

                                        Charlottesville Division

  ELIZABETH SINES, et al.,                               :
       Plaintiffs,                                       :
                                                         :
              v.                                         :      Case No. 3:17-cv-00072-NKM
                                                         :
  JASON KESSLER, et al.,                                 :
        Defendants.                                      :


     ANSWER AND GROUNDS OF DEFENSE TO SECOND AMENDED COMPLAINT

         COME NOW Defendants Michael Hill, Michael Tubbs, and League of the South, Inc.,

  hereinafter Defendants, by counsel, and state the following Answer and Grounds of Defense to

  the Second Amended Complaint of Plaintiff Elizabeth Sines, et al.

                                           FIRST DEFENSE

         1.        Denied.

         2.        Defendants lack sufficient information to admit or deny the allegations of

  Paragraph 2 and, therefore, demand strict proof thereof.

         3.        Denied.

         4.        Defendants deny the allegations of the first four sentences of Paragraph 4.

  Defendants lack sufficient information to admit or deny the remaining allegations of Paragraph 4

  and, therefore, demands strict proof thereof.

         5.        Denied.

         6.        Defendants deny the allegations of the first sentence of Paragraph 6. Defendants

  lack sufficient information to admit or deny the allegations of the second sentence of Paragraph 6

  and, therefore, demands strict proof thereof.



                                                    1

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 1 of 48 Pageid#: 6967
         7.      Defendants are not required to admit or deny the allegations of the first and

  second sentences of Paragraph 7 because they merely characterize the Second Amended

  Complaint. Defendants lack enough information to admit or deny the allegations of the third

  sentence of Paragraph 7 and, therefore, demands strict proof thereof.

         8.      Defendants are not required to admit or deny the allegations of Paragraph 8

  because they merely state legal conclusions.

         9.      Defendants are not required to admit or deny the allegations of Paragraph 9

  because they merely state legal conclusions.

         10.     Defendants lack sufficient information to admit or deny the allegations of

  Paragraph 10 and, therefore, demands strict proof thereof.

         11.     Defendants deny the allegations of the sixth sentence of Paragraph 11 to the

  extent that they apply to them. Defendants lack sufficient information to admit or deny the

  remaining allegations of Paragraph 11 and, therefore, demands strict proof thereof.

         12.     Defendants deny the allegations of the third sentence of Paragraph 12 to the

  extent that they apply to them. Defendants lack sufficient information to admit or deny the

  remaining allegations of Paragraph 12 and, therefore, demands, therefore, strict proof thereof.

         13. Defendants lack sufficient information to admit or deny the allegations of Paragraph

  13 and demands, therefore, strict proof thereof.

         14. Defendants deny any allegation that they planned the events of August 12, 2017.

  Defendants lack sufficient information to admit or deny the remaining allegations of Paragraph

  and, therefore, demands strict proof thereof.




                                                     2

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 2 of 48 Pageid#: 6968
         15.     Defendants deny any allegation that they planned the events of August 12, 2017.

  Defendants lack sufficient information to admit or deny the remaining allegations of Paragraph

  and, therefore, demands strict proof thereof.

         16.     Defendants deny the allegations of the last sentence of Paragraph 16 to the extent

  that they apply to they. Defendants lack sufficient information to admit or deny the remaining

  allegations of Paragraph 16 and, therefore, demands strict proof thereof.

         17.     Defendants lack sufficient information to admit or deny the allegations of

  Paragraph 17 and, therefore, demands, therefore, strict proof thereof.

         18.     Defendants lack sufficient information to admit or deny the allegations of

  Paragraph 17 and, therefore, demands, therefore, strict proof thereof.

         19.     Defendants lack sufficient information to admit or deny the allegations of

  Paragraph 19 and, therefore, demands strict proof thereof.

         20.     Defendants are not required to admit or deny the allegations of Paragraph 20

  because they are not directed to them. In addition, Defendants lack sufficient information to

  admit or deny the allegations of Paragraph 20 and, therefore, demands strict proof thereof.

         21.     Defendants are not required to admit or deny the allegations of Paragraph 21

  because they are not directed to them. In addition, Defendants lack sufficient information to

  admit or deny the allegations of Paragraph 20 and, therefore, demands strict proof thereof.

         22.     Defendants are not required to admit or deny the allegations of Paragraph 22

  because they are not directed to them. In addition, Defendants lack sufficient information to

  admit or deny the allegations of Paragraph 22 and, therefore, demands strict proof thereof.

         23.     Defendants deny those allegations in the second sentence of Paragraph 23 that

  allege they were part of a conspiracy. Defendants are not required to admit or deny the remaining



                                                  3

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 3 of 48 Pageid#: 6969
  allegations of Paragraph 23 because they are not directed to them. In addition, Defendants lack

  sufficient information to admit or deny the remaining allegations of Paragraph 23 and, therefore,

  demands strict proof thereof.

         24.      Defendants are not required to admit or deny the allegations of Paragraph 24

  because they are not directed to them. In addition, Defendants lack sufficient information to

  admit or deny the allegations of Paragraph 24 and, therefore, demands strict proof thereof.

         25.      Defendants are not required to admit or deny the allegations of Paragraph 25

  because they are not directed to them. In addition, Defendants lack sufficient information to

  admit or deny the allegations of Paragraph 25 and, therefore, demands strict proof thereof.

         26.      Defendants are not required to admit or deny the allegations of Paragraph 26

  because they do not apply to them. In addition, Defendants lack sufficient information to admit

  or

  deny the allegations of Paragraph 26 and, therefore, demands strict proof thereof.

         27.      Defendants are not required to admit or deny the allegations of Paragraph 27

  because they are not directed to them. In addition, Defendants lack sufficient information to

  admit or deny the allegations of Paragraph 27 and, therefore, demands strict proof thereof.

         28.      Defendants are not required to admit or deny the allegations of the first and

  second sentences of Paragraph 28 because they are not directed to them. In addition, Defendants

  lack sufficient information to admit or deny said allegations of Paragraph 28 and, therefore,

  demands strict proof thereof. Defendants admits the allegations of the third sentence of

  Paragraph 28.




                                                   4

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 4 of 48 Pageid#: 6970
         29.     Defendants are not required to admit or deny the allegations of the first and

  second sentences of Paragraph 28 because they are not directed to them. In addition, Defendants

  lack sufficient information to admit or deny said allegations and therefore, demands strict proof

  thereof.

         30.     Defendants deny the allegations of the last sentence of Paragraph 30 to the extent

  that they apply to Defendants. Defendants are not required to admit or deny the allegations of the

  remaining allegations of Paragraph 30 because they are not directed to them. In addition,

  Defendants lack sufficient information to admit or deny the remaining allegations of Paragraph

  30 and, therefore, demand strict proof thereof.

         31      Defendants are not required to admit or deny the allegations of Paragraph 31

  because they are not directed to them. In addition, Defendants lack sufficient information to

  admit or deny the allegations of Paragraph 31 and, therefore, demands strict proof thereof.

         32.     Defendants are not required to admit or deny the allegations of Paragraph 32

  because they are not directed to them. In addition, Defendants lack sufficient information to

  admit or deny the allegations of Paragraph 32 and, therefore, demands strict proof thereof.

         33.     Defendants are not required to admit or deny the allegation of Paragraph 33

  because they are not directed to them. In addition, Defendants lack sufficient information to

  admit or deny the allegations of Paragraph 33 and, therefore, demands strict proof thereof.

         34.     Defendants admits the allegations in the first, third, and fourth sentences of

  Paragraph 34. Defendants deny the allegations in the remaining sentences of Paragraph 34.

         35.     Defendants admit the allegations in sentence 1 of Paragraph 35. Defendants deny

  the allegations in the remaining sentences of Paragraph 35.

         36.     Defendants deny the allegations in Paragraph 36.



                                                    5

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 5 of 48 Pageid#: 6971
         37.     Defendants are not required to admit or deny the allegations of Paragraph 37

  because they are not directed to them. In addition, Defendants lack sufficient information to

  admit or deny the allegations of Paragraph 37 and, therefore, demands strict proof thereof.

         38.     Defendants are not required to admit or deny the allegations of Paragraph 38

  because they do not apply to them. In addition, Defendants lack sufficient information to admit

  or deny the allegations of Paragraph 38 and, therefore, demands strict proof thereof.

         39.     Defendants lack sufficient information to admit or deny the allegations of

  Paragraph 39 and, therefore, demands strict proof thereof. To the extent an answer is required,

  Defendants deny the allegations in Paragraph 39.

         40.     Defendants are not required to admit or deny the allegations of Paragraph 40

  because they do not apply to them. In addition, Defendants lack sufficient information to admit

  or deny the remaining allegations of Paragraph 40 and, therefore, demands strict proof thereof.

         41.     Defendants are not required to admit or deny the allegations of Paragraph 41

  because they do not apply to them. In addition, Defendants lack sufficient information to admit

  or deny the allegations of Paragraph 41 and therefore, demands strict proof thereof.

         42.     Defendants are not required to admit or deny the allegations of Paragraph 42

  because they do not apply to them. In addition, Defendants lack sufficient information to admit

  or deny the allegations of Paragraph 41 and therefore, demands strict proof thereof.

         43.     Defendants are not required to admit or deny the allegations of Paragraph 43

  because they do not apply to them. In addition, Defendants lack sufficient information to admit

  or deny the allegations of Paragraph 43 and, therefore, demands strict proof thereof.

         44.     Defendants deny the allegations of the last sentence of Paragraph 44 to the extent

  that they apply to them. Defendants are not required to admit or deny the remaining allegations



                                                  6

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 6 of 48 Pageid#: 6972
  of Paragraph 44 because they do not apply to them. In addition, Defendants lack sufficient

  information to admit or deny the remaining allegations of Paragraph 44 and, therefore, demands

  strict proof thereof.

          45.     Denied.

          Captions I and A on page 19: Defendants deny the allegations set forth in Caption I and

  Caption A on page 19. Defendants lack sufficient information to admit or deny the allegation

  about Defendants Anglin and, therefore, demands strict proof thereof.

          46.     Denied.

          47.     Defendants deny the allegations of the first sentence of Paragraph 47 to the extent

  that they apply to them. Defendants lack sufficient information to admit or deny the remaining

  allegations in said sentence and, therefore, demands strict proof thereof. Defendants admit the

  allegations of the second sentence of Paragraph 47.

          48.     Defendants lack sufficient information to admit or deny the allegations in

  Paragraph 48.

          49.     Defendants lack sufficient information to admit or deny the allegations in

  Paragraph 49.

          50.     Defendants lack sufficient information to admit or deny the allegations in the first,

  second sentences and third sentences of Paragraph 50 and, therefore, demands strict proof

  thereof. Defendants are not required to admit or deny the allegations of the fourth, fifth and sixth

  sentences of Paragraph 50 because they do not constitute allegations of fact, but merely opinions.

          51.     Defendants lack sufficient information to admit or deny the allegations of

  Paragraph 51 and, therefore, demands strict proof thereof.




                                                    7

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 7 of 48 Pageid#: 6973
         52.      Defendants lack sufficient information to admit or deny the allegations in

  Paragraph 52.

         53.      Defendants deny that they have been a conspirator in any matter. Defendants

  admit that, after the fact, persons have referred to the events of May 13 as "Charlottesville 1.0".

         54.      Defendants lack sufficient information to admit or deny the allegations in

  Paragraph 53.

         55.      Defendants lack sufficient information to admit or deny the allegations of

  Paragraph 55 and, therefore, demands strict proof thereof.

         56.      Defendants lack sufficient information to admit or deny the allegations of

  Paragraph 56 (including those in the footnote) and, therefore, demands strict proof thereof.

         57.      Defendants lack sufficient information to admit or deny the allegations of

  Paragraph 57 and, therefore, demands strict proof thereof.

         58.      Defendants lack sufficient information to admit or deny the allegations of

  Paragraph 58 and, therefore, demands strict proof thereof.

         59.      Denied.

         Caption B at page 22: Defendants deny the allegations contained in Caption B on page

  22. Defendants lack sufficient information to admit or deny that Defendants Anglin made the

  quoted statements and, therefore, demands strict proof thereof.

         60.      Defendants lack sufficient information to admit or deny the allegations of

  Paragraph 61 that relate to the content of the referenced permit application. Defendants deny the

  remaining allegations of Paragraph 61.

         61.      Defendants lack sufficient information to admit or deny the allegations of

  Paragraph 62 and, therefore, demands strict proof thereof.



                                                   8

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 8 of 48 Pageid#: 6974
         62.     Denied.

         63.     Defendants lack sufficient information to admit or deny the allegations of

  Paragraph 62 and, therefore, demands strict proof thereof.

         64.     Defendants lack sufficient information to admit or deny the allegations of

  Paragraph 64 and, therefore, demands strict proof thereof.

         65.     Defendants lack sufficient information to admit or deny the allegations of

  Paragraph 65 and, therefore, demands strict proof thereof.

         66.     Denied.

         67.     Denied.

         68.     Defendants deny the allegations of Paragraph 68 to the extent that they apply to

  them. Defendants lack sufficient information to admit or deny all remaining allegations of

  Paragraph 68 and, therefore, demands strict proof thereof.

         69.     Defendants deny the allegations of Paragraph 69 to the extent that they apply to

  them. Defendants lack sufficient information to admit or deny the remaining allegations of

  Paragraph 69 and, therefore, demands strict proof thereof.

         70.     Defendants lack sufficient information to admit or deny the allegations of

  Paragraph 69 and, therefore, demands strict proof thereof.

         71.     Defendants deny the allegations of Paragraph 71 to the extent that they apply to

  them. Defendants lack sufficient information to admit or deny the remaining allegations of

  Paragraph 71 and, therefore, demands strict proof thereof.

         72.     Defendants deny any allegation that they "moderated, reviewed, directed and

  managed" the referenced forum, any allegation that he was a "moderator" of the referenced

  group, any allegation that he was a conspirator and any allegation that they had any access to



                                                  9

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 9 of 48 Pageid#: 6975
   and/or used said forum due to said alleged status. Defendants lack sufficient information to admit

   or deny the remaining allegations of Paragraph 73 and, therefore, demands strict proof thereof.

          73.     Defendants deny the allegations of Paragraph 72 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 72 and, therefore, demands strict proof thereof.

          74.     Defendants deny the allegations of Paragraph 74 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 74 and, therefore, demands strict proof thereof.

          75.     Defendants deny any allegation that they set up any of said channels. Defendants

   lack sufficient information to admit or deny the remaining allegations of Paragraph 76 and,

   therefore, demands strict proof thereof.

          76.     Defendants deny the allegations of Paragraph 75 to the extent that they apply to

   them, including any allegation that they were a conspirator. Defendants admit that a League of

   the South channel existed on Discord. Defendants lack sufficient information to admit or deny

   the remaining allegations of Paragraph 75 and, therefore, demands strict proof thereof.

          77.     Defendants deny the allegations of Paragraph 77 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 77 and, therefore, demands strict proof thereof.

          78.     Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 78 and demands strict proof thereof.

          79.     Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 79 and, therefore, demands strict proof thereof.




                                                    10

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 10 of 48 Pageid#: 6976
          80.     Defendants deny the allegations of Paragraph 80 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 80 and, therefore, demands strict proof thereof.

          81.     Defendants deny the allegations of Paragraph 81 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 81 and, therefore, demands strict proof thereof.

          82       Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 82 and, therefore, demands strict proof thereof.

          83.     Defendants lack sufficient information to admit or deny the remaining allegations

   of Paragraph 83 and, therefore, demands strict proof thereof.

          84.     Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 84 and, therefore, demands strict proof thereof.

          85.     Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 85 and, therefore, demands strict proof thereof.

          Caption C at page 29: Defendants deny the allegations contained in Caption C at page 29.

   Defendants lack sufficient information to admit or deny the allegations, if any are made,

   with respect to the quotation.

          86.     Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 86 and, therefore, demands strict proof thereof.

          87.     Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 87 and, therefore, demands strict proof thereof.

          88.     Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 88 and, therefore, demands strict proof thereof.



                                                   11

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 11 of 48 Pageid#: 6977
          89.     Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 89 and, therefore, demands strict proof thereof.

          90.     Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 90 and, therefore, demands strict proof thereof.

          91.     Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 91 and, therefore, demands strict proof thereof.

          92      Defendants lack sufficient information to admit or deny the allegations in

   Paragraph 92 and, therefore, demands strict proof thereof.

          93.     Defendants admit the allegation in the first sentence in Paragraph 93. Defendants

   lack sufficient information to admit or deny the remaining allegations of Paragraph 93 and,

   therefore, demands strict proof thereof.

          94.     Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 94 and, therefore, demands strict proof thereof.

          95.     Defendants lack sufficient information to admit or deny the allegations in the

   second paragraph and, therefore, demands strict proof thereof.

          96.     Defendants lack sufficient information to admit or deny the remaining

   allegations of Paragraph 96 and, therefore, demands strict proof thereof.

          97.     Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 97 and, therefore, demands strict proof thereof.

          98.     Admitted.

          99.     Defendants are not required to admit or deny the allegations of Paragraph 100

   because they merely characterize a document that speaks for itself. In addition, Defendants lack




                                                   12

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 12 of 48 Pageid#: 6978
   sufficient information to admit or deny the allegations of Paragraph 100 and, therefore, demands

   strict proof thereof.

           100.    Defendants are not required to admit or deny the allegations of Paragraph 100

   because they merely characterize a document that speaks for itself. In addition, Defendants lack

   sufficient information to admit or deny the allegations of Paragraph 100 and, therefore, demands

   strict proof thereof.

           101.    Defendants are not required to admit or deny the allegations of Paragraph 101

   because they merely characterize a document that speaks for itself. In addition, Defendants lack

   sufficient information to admit or deny the allegations of Paragraph 101 and, therefore, demands

   strict proof thereof.

           102.    Defendants deny the allegations of Paragraph 102 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 102 and, therefore, demands strict proof thereof.

           103.    Defendants deny the allegations of Paragraph 104 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the allegations of Paragraph 103

   and, therefore, demands strict proof thereof.

           104.    Defendants deny the allegations of Paragraph 104 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 104 and, therefore, demands strict proof thereof.

           105.    Defendants deny the allegations of Paragraph 104 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the allegations of Paragraph 105

   and, therefore, demands strict proof thereof.




                                                   13

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 13 of 48 Pageid#: 6979
          106.    Defendants lack sufficient information to admit or deny the remaining allegations

   of Paragraph 106 and, therefore, demands strict proof thereof.

          107.    Defendants deny the allegations of Paragraph 104 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the allegations of Paragraph 107

   and, therefore, demands strict proof thereof.

          108.    Defendants deny any allegation that he was a conspirator. Defendants lack

   sufficient information to admit or deny the remaining allegations of Paragraph 108 and,

   therefore, demands strict proof thereof.

          109.    Defendants deny the allegations of Paragraph 109 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 109 and, therefore, strict proof thereof.

          110.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 110 and, therefore, demands strict proof thereof.

          111.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 111 and, therefore, demands strict proof thereof.

          112.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 112 and, therefore, demands strict proof thereof.

          113.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 113 and, therefore, demands strict proof thereof.

          114.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 114 and, therefore, demands strict proof thereof.

          115.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 115 and, therefore, demands strict proof thereof.



                                                   14

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 14 of 48 Pageid#: 6980
           116.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 116 and, therefore, demands strict proof thereof.

           117.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 117 and, therefore, demands strict proof thereof.

           118.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 118 and, therefore, demands strict proof thereof.

           119.    Defendants deny the allegations of Paragraph 119 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 119 and, therefore, demands strict proof thereof. Alternatively, Defendants are not

   required to admit or deny the allegations of said sixth sentence because they merely characterize

   a publication that speaks for itself

           120.    Defendants lack sufficient information to admit or deny the allegations of the

   sixth sentence of Paragraph 120 and, therefore, demands strict proof thereof..

           121.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 121 and, therefore, demands strict proof thereof.

           122.    Defendants deny the allegations of the first sentence of Paragraph 122 to the

   extent that they purport to apply to them. Defendants lack sufficient information to admit or deny

   the remaining allegations of Paragraph 122 and, therefore, demands strict proof thereof.

           123.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 123 and, therefore, demands strict proof thereof. Alternatively, Defendants are not

   required to admit or deny said allegations because they merely characterize a document that

   speaks for itself.




                                                   15

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 15 of 48 Pageid#: 6981
          Caption D at page 44: Defendants deny the allegations in Caption D at page 44 to the

   extent that they purport to apply to them.

          124.    Defendants deny the allegations of Paragraph 124 to the extent that they purport

   to apply to them. Defendants lack sufficient information to admit or deny the remaining

   allegations of Paragraph 124 and, therefore, demands strict proof thereof.

          125.    Defendants deny the allegations of Paragraph 124 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   paragraph 125 and, therefore, demands strict proof thereof, including the allegations in footnote

   8.

          126.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 126 and, therefore, demands strict proof thereof.

          127.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 127 and, therefore, demands strict proof thereof.

          128.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 128 and, therefore, demands strict proof thereof.

          129.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 129 and, therefore, demands strict proof thereof.

          130.    Defendants deny the allegations of the first sentence of Paragraph 130 to the

   extent that they apply to them. Defendants lack sufficient information to admit or deny the

   remaining allegations of Paragraph 130 and, therefore, demands strict proof thereof.

          Caption E on page 46: Defendants deny the allegations of Caption E on page 46 to the

   tent that they apply to them. Defendants lack sufficient information to admit or deny the

   remaining allegations of this caption and, therefore, demands strict proof thereof.



                                                   16

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 16 of 48 Pageid#: 6982
           131.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 131 and, therefore, demands strict proof thereof.

           132.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 132 and, therefore, demands strict proof thereof.

           133.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 133 and, therefore, demands strict proof thereof.

           134.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 134 and, therefore, strict proof thereof.

           135.    Defendants deny the allegations of Paragraph 135 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 135 and, therefore, demands strict proof thereof.

           136.    Defendants deny any allegation that they were a conspirator. Defendants lack

   sufficient information to admit or deny the remaining allegations of Paragraph 136 and,

   therefore, strict proof thereof.

           137.    Defendants deny the allegations of the first sentence of Paragraph 137 to the

   extent that they apply to them any allegation. Defendants lack sufficient information to admit

   or deny the remaining allegations of Paragraph 137 and, therefore, demands strict proof thereof.

           138.    Defendants deny the allegations of the first and second sentences of Paragraph

   138 to the extent that they apply to them. Defendants lack sufficient information to admit or deny

   the remaining allegations of Paragraph 138 and, therefore, demands strict proof thereof.

           139.    Defendants deny the allegations of the first sentence of Paragraph 139 to the

   extent that they apply to them. Defendants lack sufficient information to admit or deny the

   remaining allegations of this Paragraph 139 and, therefore, demands strict proof thereof.



                                                   17

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 17 of 48 Pageid#: 6983
          140.    Defendants deny the allegations of the second sentence of Paragraph 140 to the

   extent that they apply to them. Defendants lack sufficient information to admit or deny the

   remaining allegations of Paragraph 140 and, therefore, demands strict proof thereof.

          141.    Defendants lack sufficient information to admit or deny the allegations in

   Paragraph 141 and, therefore, demands strict proof thereof.

          142.    Defendants deny the allegations of the first sentence of Paragraph 142 to the

   extent that they apply to them. Defendants lack sufficient information to admit or deny the

   remaining allegations of Paragraph 142 and, therefore, demands strict proof thereof.

          Caption II on page 50: Defendants deny the allegations in Caption II on page 50 to the

   extent that they apply to them. Defendants lack sufficient information to admit or deny the

   remaining allegations therein and, therefore, demands strict proof thereof.

          143.    Defendants deny that they organized the referenced march. Defendants lack

   sufficient information to admit or deny the remaining allegations of Paragraph 143 and,

   therefore, demands strict proof thereof.

          144.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 144 and, therefore, demands strict proof thereof.

          145.    Defendants deny the allegations of Paragraph 145 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 145 and, therefore, demands strict proof thereof.

          146.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 146 and, therefore, demands strict proof thereof.




                                                   18

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 18 of 48 Pageid#: 6984
          147.    Defendants deny any allegation that they were "instructed" to do anything and any

   allegation that they were a conspirator. Defendants lack sufficient information to admit or deny

   the remaining allegations of Paragraph 147 and, therefore, demands strict proof thereof.

          148.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 148 and, therefore, demands strict proof thereof.

          149.    Defendants deny the allegations of the first sentence of Paragraph 149 to the

   extent that they apply to them. Defendants lack sufficient information to admit or deny the

   remaining allegations of Paragraph 149 and, therefore, demands strict proof thereof.

          150.    Defendants deny the allegations of the first, second and third sentences of

   Paragraph 150 to the extent that they apply to them. Defendants lack sufficient information to

   admit or deny the remaining allegations of Paragraph 150 and,

   therefore, demands strict proof thereof.

          151.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 151 and, therefore, demands strict proof thereof.

          152.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 152 and, therefore, demands strict proof thereof.

          153.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 153 and, therefore, demands strict proof thereof.

          154.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 154 and, therefore, demands strict proof thereof.

          155.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 155 and, therefore, demands strict proof thereof.




                                                   19

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 19 of 48 Pageid#: 6985
          156.      Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 156 and, therefore, demands strict proof thereof.

          157.      Defendants deny any allegation in Paragraph 157 that they were a conspirator.

   Defendants lack sufficient information to admit or deny the remaining allegations of Paragraph

   157 and therefore, demands strict proof thereof.

          158.      Defendants deny the allegations of Paragraph 158 to the extent that they apply to

   them, including any allegations that they were a conspirator or that he "intended to threaten,

   intimidate and harass as many bystanders as possible." Defendants lack sufficient information to

   admit or deny the remaining allegations of Paragraph 158 and, therefore, demands strict proof

   thereof.

          159.      Defendants deny the allegations of Paragraph 159 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 159 and, therefore, demands strict proof thereof.

          160.      Defendants deny any allegation that they selected guards "for their willingness to

   'get physical' with counter protesters." Defendants lack sufficient information to admit or deny

   the remaining allegations of Paragraph 160 and, therefore, demands strict proof thereof.

          161.      Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 161 (which concern alleged observations by Plaintiffs) and, therefore, demands strict

   proof thereof.

          162.      Defendants deny the allegations of Paragraph 162 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 162.




                                                    20

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 20 of 48 Pageid#: 6986
          163.    Defendants deny the allegations of Paragraph 163 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 163 and, therefore, strict proof thereof.

          164.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 164, as phrased, and, therefore, demands strict proof thereof.

          165.    Defendants deny the allegations of the first and second sentences of Paragraph

   165 to the extent that they apply to them Defendants lack sufficient information to admit or deny

   the remaining allegations of Paragraph 165 and, therefore, demands strict proof thereof.

          166.    Defendants deny the allegations of the first sentence of Paragraph 166 to the

   extent that they apply to them. Defendants lack sufficient information to admit or deny the

   remaining allegations of Paragraph 166 and, therefore, demands strict proof thereof.

          167.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 167 and, therefore, demands strict proof thereof.

          168.    Defendants deny the allegation of the first sentence of Paragraph 168 to the extent

   that they apply to them and deny any allegation that they were conspirators. Defendants lack

   sufficient information to admit or deny the remaining allegations of Paragraph 168 and,

   therefore, demands strict proof thereof.

          169.    Defendants deny any allegation that they threw fuel or tiki torches at anyone.

   Defendants lack sufficient information to admit or deny the remaining allegations of Paragraph

   170 (which concern a Plaintiff's alleged observations) and, therefore, demands strict proof

   thereof.




                                                   21

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 21 of 48 Pageid#: 6987
          170.    Defendants deny the allegations of Paragraph 170 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 170 and, therefore, demands strict proof thereof

          171.    Defendants deny the allegations of Paragraph 171 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 171 and, therefore, demands strict proof thereof.

          172.    Defendants deny the allegations of Paragraph 172 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 172 and, therefore, demands strict proof thereof.

          173.    Defendants deny the allegations of Paragraph 173 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 173 and, therefore, demands strict proof thereof.

          174.    Defendants deny any allegation that they were conspirators or that they sprayed

   mace on any person. Defendants lack sufficient information to admit or deny the remaining

   allegations of Paragraph 174 and, therefore, demands strict proof thereof.

          175.    Defendants are not required to admit or deny the allegations of Paragraph 176

   because they merely state opinions. To the extent that any response is required, Defendants deny

   the allegations of Paragraph 176 to the extent that they apply to them and states that, because

   they lack sufficient information to admit or deny said remaining allegations, they are unable to

   answer them and demands strict proof thereof.

          176.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 175 and, therefore, demands strict proof thereof.




                                                   22

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 22 of 48 Pageid#: 6988
          177.   Defendants deny the allegations of Paragraph 177 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 177 and, therefore, demands strict proof thereof.

          178.   Defendants deny the allegations of Paragraph 178 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 178 and, therefore, demands strict proof thereof.

          179.   Defendants deny the allegations of Paragraph 179 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 179 and, therefore, demands strict proof thereof.

          180.   Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 180 and, therefore, demands strict proof thereof.

          181.   Defendants deny the allegations of Paragraph 181 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 181 and, therefore, demands strict proof thereof.

          182.   Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 182 and, therefore, demands strict proof thereof.

          Caption (4) at page 59: Defendants lack sufficient information to admit or deny the

   allegations of said caption because they are ambiguous and, therefore, demands strict proof

   thereof.

          183.   Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 183 and, therefore, demands strict proof thereof.




                                                  23

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 23 of 48 Pageid#: 6989
          184.    Defendants deny any allegation in Paragraph 184 that they were conspirators.

   Defendants lack sufficient information to admit or deny the remaining allegations of Paragraph

   184, and, therefore, demands strict proof thereof.

          185.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 185 and, therefore, demands strict proof thereof.

          186.    Defendants deny the allegations of Paragraph 188 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the allegations of Paragraph 186

   and, therefore, demands strict proof thereof.

          Caption B(1) on page 61: Defendants deny the allegations in said caption.

          187.    Defendants deny the allegations of Paragraph 188 to the extent that they apply to

   them. Defendants deny the allegations of Paragraph 187 to the extent that they apply to them.

   Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 187 and, therefore, demands strict proof thereof.

          188.    Defendants deny the allegations of Paragraph 188 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 188 and, therefore, demands strict proof thereof.

          189.    Defendants deny the allegations of Paragraph 189 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 189 and, therefore, demands strict proof thereof.

          190.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 190 and, therefore, demands strict proof thereof.

          191.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 191 and, therefore, demands strict proof thereof.



                                                   24

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 24 of 48 Pageid#: 6990
           192.    Defendants deny the allegations of Paragraph 192 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 192 and, therefore, demands strict proof thereof.

           193.    Defendants deny the allegations of Paragraph 188 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 193 and, therefore, demands strict proof thereof.

           Caption (2) at page 62: Denied.

           194.    Defendants deny the allegations of Paragraph 194 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 194 and, therefore, demands strict proof thereof.

           195.    Defendants admit meeting with others to travel to the park. Defendants deny the

   other allegations in Paragraph 195.

           196.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 195 and, therefore, demands strict proof thereof.

           197.    Defendants admit traveling in a group to the park. Defendants lack sufficient

   information to admit or deny the remaining allegations of Paragraph 197 and, therefore, demands

   strict proof thereof.

           198.    Defendants lack sufficient information to admit or deny the allegations in

   Paragraph 198 and, therefore, demands strict proof thereof.

           199.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 199 and, therefore, demands strict proof thereof.

           200.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 200, therefore, demands strict proof thereof.



                                                   25

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 25 of 48 Pageid#: 6991
          201.    Defendants deny the allegations of Paragraph 201 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 201 and, therefore, demands strict proof thereof.

          202.    Defendants deny the allegations of Paragraph 202 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 202 and, therefore, demands strict proof thereof.

          203.    Defendants deny the allegations of Paragraph 203 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 203 and, therefore, demands strict proof thereof.

          204.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 204 and, therefore, demands strict proof thereof.

          205.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 205 and, therefore, strict proof thereof.

          206.    Defendants deny the allegations of Paragraph 206 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 206 and, therefore, demands strict proof thereof.

          207.    Defendants deny the allegations of Paragraph 207 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 207 and, therefore, strict proof thereof.

          208.    Defendants deny the allegations of Paragraph 208 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 208 and, therefore, strict proof thereof.




                                                   26

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 26 of 48 Pageid#: 6992
          209.   Defendants deny the allegations of Paragraph 208 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 209 and, therefore, demands strict proof thereof.

          210.   Defendants deny the allegations of Paragraph 210 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 210 and, therefore, demands strict proof thereof.

          211.   Defendants deny the allegations of Paragraph 211 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 211 and, therefore, demands strict proof thereof.

          212.   Defendants admit making the statement.

          213.   Defendants deny the allegations of Paragraph 212 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 212 and, therefore, demands strict proof thereof.

          214.   Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 214 and, therefore, demands strict proof thereof.

          215.   Defendants deny the allegations of Paragraph 215 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 215 and, therefore, demands strict proof thereof.

          216.   Defendants deny the allegations of Paragraph 216 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 216 and, therefore, demands strict proof thereof.

          217.   Defendants deny the allegations of Paragraph 217 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of



                                                  27

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 27 of 48 Pageid#: 6993
   Paragraph 217 and, therefore, demands strict proof thereof.

          218.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 218 and, therefore, demands strict proof thereof.

          219.    Defendants deny the allegations of Paragraph 219 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 219 and, therefore, demands strict proof thereof.

          220.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 220 and, therefore, demands strict proof thereof.

          221.    Defendants deny the allegations of Paragraph 221 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 221 and, therefore, demands strict proof thereof.

          222.    Defendants deny the allegations of Paragraph 222 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 222 and, therefore, demands strict proof thereof.

          Caption (3) on page 71: Defendants deny the allegations of said caption to the extent that

   they apply to them.

          223.    Defendants are not required to admit or deny the allegations of Paragraph 223 to

   the extent that they consist of a statement of law. Defendants admits that an unlawful assembly

   was declared, but deny all remaining allegations of Paragraph 223.

          224.    Defendants admit that Governor McAuliffe declared a state of emergency and

   made the quoted statement. Defendants deny all remaining allegations of Paragraph 224.

          225.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 225 and, therefore, demands strict proof thereof.



                                                  28

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 28 of 48 Pageid#: 6994
          226.    Defendants deny the allegations of Paragraph 226 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 226 and, therefore, demands strict proof thereof.

          227.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 227 and, therefore, demands strict proof thereof.

          228.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 228 and, therefore, demands strict proof thereof.

          229.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 229 and, therefore, demands strict proof thereof.

          230.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 230 and, therefore, demands strict proof thereof.

          231.    Defendants deny the allegations of Paragraph 231 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the allegations of Paragraph 231

   and, therefore, demands strict proof thereof.

          232.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 232 and, therefore, demands strict proof thereof.

          233.    Defendants deny the allegations of Paragraph 233 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 233 and, therefore, demands strict proof thereof.

          234.    Defendants deny the allegations of Paragraph 234 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 234 and, therefore, demands strict proof thereof.




                                                   29

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 29 of 48 Pageid#: 6995
          235.    Defendants deny the allegations of Paragraph 234 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 235 and, therefore, demands strict proof thereof.

          236.    Defendants deny the allegations of Paragraph 236 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 236 and, therefore, demands strict proof thereof.

          237.    Defendants deny the allegations of Paragraph 237 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 237 and, therefore, demands strict proof thereof.

          238.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 238 and, therefore, demands strict proof thereof.

          239.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 239 and, therefore, demands strict proof thereof.

          240.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 240 and, therefore, demands strict proof thereof.

          241.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 241 and, therefore demands strict proof thereof.

          242.    Defendants deny the allegations of Paragraph 242 (including that any alleged act

   of Defendant Fields was "in furtherance of" any alleged conspiracy) to the extent that they

   apply to them. Defendants lack sufficient information to admit or deny the remaining allegations

   of Paragraph 242 and, therefore, demands strict proof thereof.

          243.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 243 and, therefore, demands strict proof thereof.



                                                  30

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 30 of 48 Pageid#: 6996
          244.   Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 244 and, therefore, demands strict proof thereof.

          245.   Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 245 and, therefore, demands strict proof thereof.

          246.   Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 246 and, therefore, demands strict proof thereof.

          247.   Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 247 and, therefore, demands strict proof thereof.

          248.   Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 248 and, therefore, demands strict proof thereof.

          249.   Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 249 and, therefore, demands strict proof thereof.

          250.   Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 250 and, therefore, demands strict proof thereof.

          251.   Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 251 and, therefore, demands strict proof thereof.

          252.   Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 252 and, therefore, demands strict proof thereof.

          253.   Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 253 and, therefore, demands strict proof thereof.

          254.   Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 254 and, therefore, demands strict proof thereof.




                                                  31

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 31 of 48 Pageid#: 6997
          255.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 255 and, therefore, demands strict proof thereof.

          256.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 256 and, therefore, demands strict proof thereof.

          257.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 257 and, therefore, demands strict proof thereof.

          258.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 258 and, therefore, demands strict proof thereof.

          259.    Defendants deny the allegations of Paragraph 259 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 259 and, therefore, demands strict proof thereof.

          260.    Defendants admit the allegation in the last two sentences in Paragraph 260.

   Defendants lack sufficient information to admit or deny the remaining allegations of Paragraph

   260 and, therefore, demands strict proof thereof.

          261.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 261 and, therefore, demands strict proof thereof.

          Caption (5) on page 81: Denied.

          262.    Defendants deny the allegations of Paragraph 262 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 262 and, therefore, demands strict proof thereof.

          263.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 263 and, therefore, demands strict proof thereof.




                                                   32

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 32 of 48 Pageid#: 6998
          264.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 264 and, therefore, demands strict proof thereof.

          265.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 265 and, therefore, demands strict proof thereof.

          266.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 266 and, therefore, demands strict proof thereof.

          267.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 267 and, therefore, demands strict proof thereof.

          268.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 268 and, therefore, demands strict proof thereof.

          269.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 269 and, therefore, demands strict proof thereof.

          270.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 270 and, therefore, demands strict proof thereof.

          271.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 271 and, therefore, demands strict proof thereof.

          272.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 272 and, therefore, demands strict proof thereof.

          273. Defendants lack sufficient information to admit or deny the allegations of Paragraph

   273 and, therefore, demands strict proof thereof.

          274.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 274 and, therefore, demands strict proof thereof.




                                                   33

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 33 of 48 Pageid#: 6999
          275.   Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 275 and, therefore, demands strict proof thereof.

          276.   Defendants deny the allegations of Paragraph 276 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 276 and, therefore, demands strict proof thereof.

          277.   Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 277 and, therefore, demands strict proof thereof.

          Caption III on page 87: Denied.

          Caption (A) on page 87: Denied.

          278.   Defendants deny the allegations of Paragraph 278 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 278 and, therefore, demands strict proof thereof.

          279.   Defendants deny the allegation of Paragraph 79 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 279 and, therefore, demands strict proof thereof.

          280.   Defendants deny the allegations of Paragraph 280 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 280 and, therefore, demands strict proof thereof.

          281.   Defendants deny the allegations of Paragraph 281 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 281 and, therefore, demands strict proof thereof.

          282.   Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 282 and, therefore, demands strict proof thereof.



                                                  34

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 34 of 48 Pageid#: 7000
          Caption (2) on page 88: Defendants lack sufficient information to admit or deny the

   allegations of said caption and, therefore, demands strict proof thereof.

          283.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 283 and, therefore, demands strict proof thereof.

          284.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 284 and, therefore, demands strict proof thereof.

          285.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 285 and, therefore, demands strict proof thereof.

          286.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 286 and, therefore, demands strict proof thereof.

          287.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 287 and, therefore, demands strict proof thereof.

          288.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 288 and, therefore, demands strict proof thereof.

          289.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 289 and, therefore, demands strict proof thereof.

          290.    Defendanst lack sufficient information to admit or deny the allegations of

   Paragraph 290 and, therefore, demands strict proof thereof.

          291.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 291 and, therefore, demands strict proof thereof.

          292.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 292 and, therefore, demands strict proof thereof.




                                                   35

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 35 of 48 Pageid#: 7001
          293.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 293 and, therefore, demands strict proof thereof.

          294.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 294 and, therefore, demands strict proof thereof.

          295.    Defendants deny the allegations of Paragraph 295 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 295 and, therefore, demands strict proof thereof.

          Caption (B) on page 94: Denied.

          296.    Defendants deny the allegations of Paragraph 296, as phrased, to the extent that

   they apply to them. Defendants lack sufficient information to admit or deny the remaining

   allegations of Paragraph 296 and, therefore, demands strict proof thereof.

          297.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 297 and, therefore, demands strict proof thereof.

          298.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 298 and, therefore, demands strict proof thereof.

          299.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 299 and, therefore, demands strict proof thereof.

          300.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 300 and, therefore, demands strict proof thereof.

          301.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 301 and, therefore, demands strict proof thereof.

          302.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 302 and, therefore, demands strict proof thereof.



                                                  36

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 36 of 48 Pageid#: 7002
          303.   Defendants deny the allegations of the first sentence to the extent that they apply

   to them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 303 and, therefore, demands strict proof thereof.

          304.   Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 304 and, therefore, demands strict proof thereof.

          305.   Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 305 and, therefore, demands strict proof thereof.

          306.   Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 306 and, therefore, demands strict proof thereof.

          307.   Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 307 and, therefore, demands strict proof thereof.

          Caption (C) on page 96: Denied.

          308.   Defendants deny the allegations of Paragraph 308 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 308 and, therefore, demands strict proof thereof.

          309.   Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 309 and, therefore, demands strict proof thereof.

          310.   Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 310 and, therefore, demands strict proof thereof.

          311.   Denied.

          312.   Denied.

          313.   Denied.




                                                  37

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 37 of 48 Pageid#: 7003
          314.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 315 and, therefore, demands strict proof thereof.

          315.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 315 and, therefore, demands strict proof thereof.

          316.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 316 and, therefore, demands strict proof thereof.

          317.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 317 and, therefore, demands strict proof thereof.

          318.    Defendants deny the allegations to the extent they apply to them. Defendants lack

   sufficient information to admit or deny the remaining allegations of Paragraph 318 and,

   therefore, demands strict proof thereof.

          319.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 319 and, therefore, demands strict proof thereof. Defendants deny the allegations to

   the extent they apply to them.

          320.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 320 and, therefore, demands strict proof thereof.

          321.    Defendants deny the allegations to the extent they apply to them. Defendants lack

   sufficient information to admit or deny the remaining allegations of Paragraph 321 and,

   therefore, demands strict proof thereof.

          322.    Defendants deny the allegations of Paragraph 322 to the extent they apply to them

   and lack sufficient information to admit or deny the remaining allegations of Paragraph 322 and,

   therefore, demands strict proof thereof.




                                                  38

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 38 of 48 Pageid#: 7004
          323.    Defendants deny the allegations of Paragraph 323 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the allegations of Paragraph 323

   and, therefore, demands strict proof thereof.

          324.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 324 and, therefore, demands strict proof thereof.

          325.    Defendants deny the allegations of Paragraph 325 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 325 and, therefore, demands strict proof thereof.

          326.    Defendants admit that Hill was featured in a promotion poster.

   .

          327.    Defendants deny the allegations of Paragraph 328 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 328 and, therefore, demands strict proof thereof.

          328.    Defendants deny the allegations of Paragraph 328 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 328 and, therefore, demands strict proof thereof.

          329.    Defendants admit that the referenced persons "attended and participated" in a

   torchlight parade, but deny all remaining allegations of Paragraph 329.

          330.    Defendants lack sufficient information to admit or deny the allegations of

   Paragraph 330 and, therefore, demands strict proof thereof.

          331.    Defendants deny the allegations of Paragraph 331 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 331 and, therefore, demands strict proof thereof.



                                                   39

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 39 of 48 Pageid#: 7005
          332.    In response to the first sentence of Paragraph 332, Defendants admit that they

   attended and participated in some aspect of the rally on August 12, but deny all remaining

   allegation of said sentence. Defendants lack sufficient information to admit or deny the

   allegations of the second sentence of Paragraph 332 and, therefore, demands strict proof

   thereof.

          333.    Defendants deny the allegations of Paragraph 333 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 333 and, therefore, demands strict proof thereof.

          334.    Defendants deny the allegations of Paragraph 334 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 334 and, therefore, demands strict proof thereof.

          335.    Defendants incorporate herein by reference their responses to Paragraphs 1

   through 335 of the Second Amended Complaint as if said responses were fully set forth herein.

          336.    Denied.

          337.    Denied.

          338.    Denied.

          339.    Denied.

          340.    Denied.

          341.    Denied, including with respect to the allegation that, pursuant to the 13th

   Amendment to the United States Constitution, Plaintiffs have "rights to be free of the badges

   and incidents of slavery." Absent enactment by Congress of legislation under Section 2 of the

   13th Amendment by which the Congress bans some badge or incident of slavery, there is no




                                                   40

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 40 of 48 Pageid#: 7006
   civilly enforceable right to be free or such a badge or incident and, therefore, no cause of action

   exist under 42 U.S.C. Section 1985(3) or 42 U.S.C. Section 1986.

          342.    Denied.

          343.    Denied.

          344.    Defendants incorporate herein by reference their responses to Paragraphs 1

   through 343 of the Second Amended Complaint as if said responses were fully set forth herein.

          345.    Denied.

          346.    Denied.

          347.    Denied.

          348.    Denied.

          349.    Denied.

          350.    Denied.

          351.    Defendants incorporate herein by reference their responses to Paragraphs 1

   through 349 of the Second Amended Complaint as if said responses were fully set forth herein.

          352.    Denied.

          353.    Denied.

          354.    Denied.

          355.    Denied.

          356.    Defendants incorporate herein by reference their responses to Paragraphs 1

   through 353 of the Second Amended Complaint as if said responses were fully set forth herein.

          357 through 363.        Defendants are not required to admit or deny the allegations of

   Paragraphs 357 through 363 because they are not directed to them. If, however, any response is

   required Defendants states as follows: (a) they lack sufficient information to admit or deny the



                                                    41

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 41 of 48 Pageid#: 7007
   factual allegations of said paragraphs and, therefore, demands strict proof thereof; and (b) they

   are not required to admit or deny the remaining allegations because they merely constitute

   statements of law.

          364.    Defendants incorporate herein by reference their response to Paragraphs 1 through

   362 of the Second Amended Complaint as if said responses were fully set forth herein.

          365.    Defendants are not required to admit or deny the allegations of Paragraph 363

   because they merely state a legal conclusion.

          366.    Defendants deny the allegations of Paragraph 364 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations of

   Paragraph 364 and, therefore, demands strict proof thereof.

          367.    Defendants deny the allegations of Paragraph 365 to the extent that they are

   directed to them. Defendants lack sufficient information to admit or deny the remaining

   allegations of Paragraph 365 and, therefore, demands strict proof thereof.

          368.    Defendants incorporate herein by reference their responses to Paragraphs 1

   through 365 of the Second Amended Complaint as if said responses were fully set forth herein.

          369.    Defendants deny the allegations in Paragraph 367 to the extent that they apply to

   them. Defendants lack sufficient information to admit or deny the remaining allegations

   Paragraph 367 and, therefore, demands strict proof thereof.

          370.    Defendants incorporate herein by reference their responses to Paragraphs 1

   through 367 of the Second Amended Complaint as if said responses were fully set forth herein.

          371.    Defendants are not required to admit or deny the allegations of Paragraph 369

   because they are not directed to them.




                                                   42

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 42 of 48 Pageid#: 7008
           372.    Defendants are not required to admit or deny the allegations of Paragraph 372

   because they are not directed to them.

           373 through 377. No response to said Paragraphs is required because they do not allege

   facts. Notwithstanding said reservation, but without waiving it, Defendants deny Plaintiffs are

   entitled to the relief requested.

                                            SECOND DEFENSE

           378.    The Second Amended Complaint fails to state a claim for which relief can be

   granted, in part, because:

                   a. Plaintiffs do not allege the violation of any right protected against infringement

                   by private actors.

                   b. The United States Congress has not enacted any legislation proscribing, or

                   creating a private cause of action with respect to, the putative badges and

                   incidents of slavery alleged herein (such as a putative right to be free of racially

                   motivated violence).

                   c. Those Plaintiffs who are not African American do not have any rights under the

                   13th Amendment to the United States Constitution to be free from alleged badges

                   and incidents of slavery.

                   d. Section 8.01-42.1, Code of Virginia, is overly broad and unduly vague and,

                   therefore, violates the 1st, 5th and 14th Amendments to the United States

                   Constitution and Article I, Sections 11 and 12 of the Constitution of Virginia.

                   e. Plaintiffs have not adequately pleaded either statutory conspiracy under Section

                   1985(3) or common law conspiracy under Virginia law.




                                                     43

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 43 of 48 Pageid#: 7009
                  f. Defendants incorporate herein by reference the arguments that they set forth in

                  their earlier Motion to Dismiss and that counsel for Defendants stated in oral

                  argument thereon.

                                           THIRD DEFENSE

          379.    Any allegation not expressly and unequivocally admitted herein is hereby denied.

                                          FOURTH DEFENSE

          380.    Defendants did not conspire with any person.

                                           FIFTH DEFENSE

          381.    Defendants did engage in any tortious or illegal acts; Defendants did not

   encourage or incite any tortious or illegal acts; and Defendants did not conspire to affect the

   commission of any tortious or illegal acts.

                                           SIXTH DEFENSE

          382.    All alleged statements by Defendants are forms of speech protected under the 1st

   and 14th Amendments to the United States Constitution and under Article I, Section 12 of the

   Constitution of Virginia.

                                         SEVENTH DEFENSE

          383.    Any communications, including meetings, between Defendants and any other

   alleged conspirator are forms of association protected under the 1st and 14th Amendments to the

   United States Constitution and Article I, Section 12 of the Constitution of Virginia.

                                          EIGHTH DEFENSE

          384.    Defendants did not know of any alleged wrongs about to be committed pursuant

   to the alleged conspiracies.

                                           NINTH DEFENSE



                                                    44

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 44 of 48 Pageid#: 7010
            385.   Defendants did not have the power to prevent or aid in the prevention of any

   alleged wrongs about to be committed pursuant to the alleged conspiracies.

                                           TENTH DEFENSE

            386.   Defendants did not have the power to prevent or aid in the prevention and/or

   termination of the alleged conspiracies.

                                         ELEVENTH DEFENSE

            387.   Plaintiffs assumed the risk of the injuries of which they complain and, therefore,

   their claims are barred.

                                          TWELFTH DEFENSE

            388.   Plaintiffs were contributorily negligent and, therefore, their claims are barred.

                                        THIRTEENTH DEFENSE

            389.   Any injuries allegedly sustained by Plaintiffs were proximately caused by persons

   other than Defendants and over whom Defendants had no control or for whom Defendants do not

   have any legal responsibility (such as Plaintiffs themselves, Defendants Fields and/or one or

   more law enforcement agencies). On or more of said other causes constitute(s) a superseding

   cause.

                                       FOURTEENTH DEFENSE

            390.   Any alleged injuries to Plaintiffs are not as severe or extensive as alleged by

   Plaintiffs.

                                         FIFTEENTH DEFENSE

            391.   One or more causes of injury to Plaintiffs and/or injuries to Plaintiffs were not

   reasonably foreseeable by Defendants.

                                        SIXTEENTH DEFENSE



                                                    45

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 45 of 48 Pageid#: 7011
          392.    The alleged acts of Defendants Fields were not reasonably foreseeable by

   Defendants.

                                      SEVENTEENTH DEFENSE

          393.    Any alleged acts of Defendants Fields and any acts of violence other than those in

   self-defense were not objects of any alleged conspiracy.

                                          EIGHTEENTH DEFENSE

          394.    Any injunctive relief against Defendants would constitute an unconstitutional

   prior restraint on protected speech.

                                          NINETEENTH DEFENSE

          395.    Defendants reserves the right to assert any other defense, whether affirmative or

   otherwise, and herby notifies Plaintiffs that he will invoke any other defense supported by

   the facts, whether now know or adduced in discovery and/or at trial.

          WHEREFORE, the premises considered, Defendants Michael Hill, Michael Tubbs, and

   League of the South, Inc. request the following relief:

                  a. entry of a judgment in favor of Defendants against each Plaintiff and dismissal

                  of the Second Amended Complaint with prejudice;

                  b. an award of all taxable costs; and

                  c. an award of such other or further relief as this Court might deem just and

                  proper.


                                           Respectfully submitted,

                                           Michael Hill,

                                           Michael Tubbs,

                                           League of the South, Inc.

                                                    46

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 46 of 48 Pageid#: 7012
                                          By:__/s/ Bryan Jones___________
                                          Bryan Jones (VSB No. 87675)
                                          106 W. South St.
                                          Suite 201
                                          Charlottesville, VA 22902
                                          tel.: (434) 260-7899
                                          fax: (434) 381-4397
                                          e-mail: bryan@bjoneslegal.com




                                    CERTIFICATE OF SERVICE

           I hereby certify that, on Oct. 1, 2019 , I filed the foregoing Answer and Grounds of

   Defense with the Clerk of Court through the CM/ECF system, which will send a notice of

   electronic filing of this pleading to all counsel of record, including the following:

    Philip M. Bowman, Esq.
    Boies, Schiller, Flexner
    575 Lexington Avenue
    New York, New York 10022
    pbowman@bsfllp.com
    Robert T. Cahill, Esq.
    Cooley, LLP
    11951 Freedom Drive
    14th Floor
    Reston, Virginia 20190
    rcahll@cooley.com

    Roberta Kaplan, Esq.
    Kaplan & Company, LLP

                                                    47

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 47 of 48 Pageid#: 7013
    350 Fifth Avenue, Suite 7110
    New York, New York 10118
    rkaplan@kaplanandcompany.com

    Karen L. Dunn, Esq.
    Boies, Schiller, Flexner
    1401 New York Avenue, N.W.
    Washington, D.C. 20005
    kdunn@bsfllp.com

   Alan Levine, Esq.
   Cooley, LLP
   1299 Pennsylvania Avenue, N.W.
   Suite 700
   Washington, D.C. 20004
   alevine@cooley.com

   Justin Sanders Gravatt, Esq.
   Duane, Hauck, Davis & Gravatt
   100 West Franklin Street
   Suite 100
   Richmond, Virginia 23220
   jgravatt@dhdglaw.com

   Elmer Woodard, Esq.
   5661 U.S. Highway 29
   Blairs, Virginia 24527
   isuecrooks@comcast.net

   James Edward Kolenich, Esq.
   9435 Waterstone Boulevard
   Suite 140
   Cincinnati, Ohio 45429.
   jek318@gmail.com

                                       _/s/ Bryan Jones___________
                                      Bryan Jones (VSB No. 87675)
                                      106 W. South St.
                                      Suite 201
                                      Charlottesville, VA 22902
                                      tel.: (434) 260-7899
                                      fax: (434) 381-4397
                                      e-mail: bryan@bjoneslegal.co




                                        48

Case 3:17-cv-00072-NKM-JCH Document 570 Filed 10/01/19 Page 48 of 48 Pageid#: 7014
